OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLF.
Como indica la corte, existe la presunción de inocencia en favor de todo acusado. El artículo 236 del Código de Enjuiciárúiento Criminal prescribe lo siguiente:
“Art. 236. — En todo proceso criminal, se considera inocente al acusado mientras no se pruebe lo contrario, y en caso de existir duda razonable o fundada acerca de su culpabilidad, se le absolverá.”
*674El cuerpo de hombres que bajo nuestro sistema está en la obligación de decir cuando ha sido destruida la presun-ción de inocencia es el jurado. El jurado es el único juez de este hecho. Aunque una corte puede determinar si existe prueba-suficiente para presentar a un jurado y puede dejar sin efecto el veredicto de un jurado, sin embargo es siem-pre el jurado quien debe responder de los hechos de un caso. Cuando ese organismo ha dictaminado contra un acusado, la presunción de inocencia queda enteramente destruida. Surge entonces otra presunción en el caso. Es una presun-ción de culpabilidad. 16 Corpus Juris, 536; 17 Corpus Juris, 213.
Cuando un caso llega a las puertas de una corte de ape-lación entra con la presunción de culpabilidad en contra del acusado. Debe hacerse énfasis en el hecho de que una corte de apelación realmente no juzga el caso. En Puerto Rico es la corte de distrito la que lo hace. La batalla de una persona por conservar su vida o su libertad debe darse allí. Por tanto la ley ha dado sabiamente al acusado su presun-ción de inocencia en oposición a las fuerzas que un proceso «desplegará contra él. Por consiguiente el acusado de una parte y la sociedad organizada de la otra esperan ansiosa-mente el veredicto del jurado. Se ha dicha que toda la ciencia del gobierno está en reunir doce hombres buenos y rectos en el sitio del jurado. Después que un jurado ha rendido su veredicto y la corte de distrito pronunciado su sentencia el deber que incumbe a la corte de apelación no es juzgar el caso sino resolver si la corte inferior ha come-tido errores. T para los fines de una apelación en Puerto Rico un abuso de discreción debe también considerarse como error.
El error, no obstante, debe probarse. Los abusos de dis-creción deben demostrarse. Ninguna corte tiene derecho a revocar un caso meramente por tener una duda. Para que una corte revoque debe estar convencida de haberse come-*675tido' error. El siguiente párrafo aparece en la opinión de la mayoría:
"Pero bay más en estos casos. Dejamos transcrito lo que los autos muestran sobre las recusaciones motivadas. No se ha incluido como debiera haberse hecho, una copia literal de las preguntas y res-puestas. Pero lo transcrito ha sido suficiente para llevar la firme convicción a uno de los jueces que constituyen la mayoría, el Juez Asociado Sr. Hutchison, de que se ha violado la ley sobre la materia, y para hacer dudar a los otros en el mismo sentido, circunstancia que sumada a la indefensión en que se- dejó a los acusados al no accederse a la suspensión del juicio, inclinó definitivamente la ba-lanza por la revocación de la sentencia y la concesión de un nuevo juicio. ’ ’
Lo que se infiere de esta parte de la opinión es que toda la corte no hubiera votado a favor de una revocación de no haber existido estas dudas. Sin embargo, antes de discutir los alegados errores por los cuales este caso ha sido revo-cado deseo tratar o ampliar algunas consideraciones gene-rales.
En el curso de un juicio se presentan muchas cuestiones al juez que envuelven el uso de discreción. En el sentido genérico la palabra “discreción” se emplea cuando el juez resuelve sobre una cuestión legal o admite o excluye prueba. Existen cosas, sin embargo, como suspensiones, el orden de los testigos, la duración del interrogatorio, el alcance del examen de repreguntas, y otras cuestiones en las cuales no está envuelta ninguna resolución de una cuestión legal que estrictamente así pueda llamarse. Dentro de esta esfera el juez 'sentenciador tiene gran latitud y su sentencia sólo será revocada por un abuso de discreción. Se ha reconocido desde hace mucho tiempo que la frase “abuso de discre-ción” no es una designación adecuada sino que tiene un sig-nificado definido en nuestro procedimiento. Significa, sin embargo, en un juicio criminal tal uso de discreción que re-sultaría en una injusticia para el acusado. En apelación tal % *676injusticia, lo mismo que un error legal, debe aparecer cla-ramente.
La parte que alega error debe claramente probarlo. Bear Lake Irrigation Co. v. Garland, 164 U. S. 24; Reynolds v. United States, 98 U. S. 145, (25 L. ed. 244); Spies v. Illinois, 123 U. S. 179, (8 Sup. Ct. Rep. 21, 31 L. ed. 80) 16 R. C. L. 289, notas 4 y 5; People v. Maughs, 8 Cal. App. 112;. People v. Ruef, 114 Pac. 61, 4 Corpus Juris 733, 798, 811.
“En el caso de Reynolds v. United States, 98 U. S. 145, 25 L. ed. 244, en el cual la Corte Suprema de los Estados Unidos rehusó modificar la resolución de la.corte sentenciadora al declarar sin lugar una recusación a los jurados se dijo lo siguiente: ‘La teoría de la ley es que un jurado que ha formado una opinión nó puede ser im-parcial. Cada opinión que pueda tener no tiene necesariamente ese efecto. En estos días de empresas periodísticas y educación universal todo caso de interés público se. trae casi como cuestión de nece-sidad a la atención de todas las personas inteligentes en la vecin-dad, y apenas si puede encontrarse alguien entre aquellos mejores-preparados para ser jurados que no haya leído o sabido de él, y que no tenga alguna impresión u opinión, en cuanto a sus méritos. Es claro, por tanto, que en el juicio de la cuestión de hecho promo-vida por una recusación por tal causa, la corte prácticamente se verá obligada a resolver si la naturaleza y fuerza de la opinión for-mada son tales que en derecho necesariamente levanten la presunción de parcialidad. La cuestión así presentada es una de hecho y de derecho, y que ha de juzgarse, en tanto respecta a los hechos en cuestión, como cualquier otra de esa naturaleza, por la prueba. La resolución de la corte sentenciadora sobre esa cuestión no debe anu-larse por una corte de revision a no ser que el error sea manifiesto. No deben aplicarse reglas que sean menos rigurosas por la corte -de revisión en tal caso que aquellas que rigen en la consideración de mociones para nixevo juicio porque el veredicto es contrario a la prueba. Debe hacerse constar claramente que por virtud de la prueba la corte debe haber declarado que el jurado había formado tal opi-nión que según la ley no podía ser considerada imparcial. El caso-debe ser uno que resulte manifiesto que la ley nada dejó “a la con-ciencia o discreción” de la corte.’ Citado en-parte en el caso de Spies v. Illinois, 123 U. S. 131, 31 L. ed. 80, 8 Sup. Ct. Rep. 21, 22, también en Callot v. United States, 31 C. C. A. 44, 58 U. S. App. 243, 87 Fed. 446; Leigh v. Territory, 10 Ariz. 129, 85 Pac. 948, y *677en Hardin v. State, 60 Ark. 53, 48 S. W. 904.” Scribner v. State, 35 L.R.A. (N.S.) 1015, que también puede ser examinado sobre la cuestión general de opiniones obtenidas de periódicos.
Una cita interesante de Reynolds v. United States, supra, puede hallarse en el caso de Jarvis v. State, 34 So. Rep. 1031, a saber:
“Este principio ba sido enunciado por nuestra misma corte en este lenguaje: ‘La suficiencia de la causa de recusación la deter-mina la corte sentenciadora, y las investigaciones se encaminan a la conciencia del jurado bajo juramento. A él se le examina con res-pecto a sus condiciones, a presencia del juez que ve la forma en que' contesta a las preguntas, y el escudriñamiento de su conciencia que a menudo indica más claramente su desinterés o parcialidad que la$ meras palabras usadas. La corte de revisión, por tanto, debe ejercitar cautela y. la resolución de la' corte sentenciadora no debe ser anulada a menos que aparezca afirmativamente que en las con-testaciones del jurado tomadas en conjunto él tenía una opinión formada que haría parcial su veredicto.’ Long v. State, supra. Véase también, 1 Thompson on Trials, par. 118, p. 126, y nota 5. Aplicando estos principios nos vemos obligados a declarar ■ que la incompetencia de Cook no está demostrada en los autos.”
■ Si los autos en este caso se examinan se verá que la corte al negarse a admitir recusaciones motivadas se expresó así:
, “Durante el acto de las recusaciones la defensa recusó motiva-; damente al señor Manuel Colón por entender que dicho Sr. había formado opinión del caso. La corte denegó dicha recusación pues a 'preguntas de la corte dicho jurado manifestó no tener formada una opinión arraigada y firme del caso y de poder rendir un veredicto justo e impareial de acuerdo con la prueba presentada.”
Esta declaración era típica de todas la,s recusaciones motivadas como puede verse en la opinión de la mayoría. ¿Demuestra esto parcialidad en el jurado? ¿Demuestra esto que era imposible para alguno de los jurados en particular recusados en este caso poder dictar un veredicto imparcial? La contestación parece evidente.
El juez de la corte inferior como indican lo8 autos exa-*678minó a los jurados y declaró que tenían las debidas condi-ciones para poder dictar un veredicto imparcial. Si hubo alguna duda acerca de dicha imparcialidad el apelante es-taba en el deber de demostrar a esta corte que el jurado en realidad tenía prejuicios. La indicación de esta corte, si algo quiere decir, en el párrafo citado es que el gobierno tenía la obligación de haber elevado a esta corte todo el récord. No existe tal deber por parte del gobierno. El deber de demostrar error incumbe al apelante. Si había algo en el resto de los autos no transcrito, el apelante debió haber he-cho constar qué era lo que el jurado dijo que demostraba un prejuicio imborrable o alguna otra cosa que lo incapaci-tara. Si se hubiera demostrado que el jurado se encontraba en tal condición mental al entrar al sitio de los jurados que existía una presunción de hecho que no pudiera él emitir un veredicto justo e imparcial, eso debió haber hecho que el juez sentenciador lo eximiera, pero al aceptarlo el juez ejer-citaba una discreción judicial. Llama la atención en esté caso que el fiscal de esta corte ofreciera en cuanto a uno de los jurados todos los hechos referentes al interrogatorio del jurado. No teníamos derecho a considerar esta cita toda vez que no era parte propiamente de los autos. Esta cita tendía a demostrar que había aún menos objeción al jurado que la que pudiera esperarse. No me fundo en manera al-guna en esta cita como no sea para apoyar la presunción- que siempre existe de que si la resolución del juez al ejercitar su discreción es dudosa en absoluto, el apelante tiene el de-ber de demostrar un abuso de discreción. Cualquier silen-cio milita en favor de la actuación del juez. Para revocar, el récord debía haber excluido la posibilidad que aparecía en la cita.
El artículo 227 de nuestro Código de Enjuiciamiento Criminal prescribe los fundamentos por los cuales puede ha-cerse una recusación por parcialidad implícita a un jurado y el párrafo 7 de ese artículo prescribe lo siguiente:
*679“Art. 227. — . . . .
“7. No será motivo de incapacidad para actuar como miembro del jurado el hecho de que éste haya formado o expresado su opi-nión acerca del asunto o causa que haya de someterse a la delibera-ción de aquél, si dicha opinión se funda en rumores públicos, mani-festaciones de la prensa o en la notoriedad del caso, siempre que a juicio del tribunal, previa la declaración que bajo juramento o en otra forma preste, está dicho individuo en aptitud, no obstante dicha opinión, de actuar con entera imparcialidad y rectitud en el asunto que a él haya de someterse. La recusación puede ser verbal, pero debe anotarse en el libro de actas del tribunal.”
Este precepto parece haber sido copiado literalmente de California y una disposición semejante prevalece en un nú-mero de estados y territorios. En el caso de Turner v. State, 4 Okla. Crim., 111 Pac. 988, se resolvió que un esta-tuto similar no cambiaba en modo alguno las condiciones esenciales que deben poseer los jurados y meramente pro-porcionaba un medio de prueba por la cual habría de resol-verse sobre tales condiciones. Lo que entiendo que esto sig-nifica y creo que las autoridades me sostienen es que tal es-tatuto no cambia la regla general como ha sido establecida por la Corte Suprema de los Estados Unidos acerca de cuándo ha de considerarse parcial o nó a un jurado. El caso de People v. Riggins, 159 Cal. 118, (112 P. 862) revisa algunas de las autoridades de California, a saber:
“En el caso de People v. Wells, 100 Cal. 229 (34 Pac. 718), un jurado tenía una opinión sobre los méritos del caso y se fundaba en lo que se le había dicho por aquellos que parecían conocer los hechos que habían sido referidos a él, pero él manifestó que a pesar de esa opinión podía y actuaría honrada e impareialmente en el caso. La corte resolvió que era incompetente, diciendo: ‘En la ley común un jurado que entraba en el sitio de los jurados con una opinión acerca de la culpabilidad o inocencia del acusado estaba ipso facto incapacitado para actuar en el caso, pero la sección 1076 del Código Penal de este estado establece una innovación a este principio que es una excepción a la regla de la ley común. Peroi para que un jurado incapacitado en la ley común por haber formadoi anteriormente opinión sobre la culpabilidad o inocencia del acusada *680pueda quedar comprendido en las disposiciones del estatuto, debe aparecer afirmativamente a la corte en vista de la prueba ante ella que tal.opinión se formó por rumores públicos o manifestacio-nes. de los periódicos diarios o por la notoriedad común; y debe además aparecer a la corte por ,1a declaración del jurado bajo ju-ramento que no obstante tal opinión él podrá y actuará honrada e imparcialmente en el asunto que le haya de ser sometido.’ Pero la corte pasó a declarar que cuando la opinión se funda en manifesta-ciones de otras fuentes que no sean las arriba indicadas, ‘ese hecho por sí es una incapacidad de acuerdo con la ley, y lo es aún cuando el jurado declare a la corte bajo juramento que a pesar de tal opi-nión él puede actuar y actuará honrada e imparcialmente sobre el asunto, que ha de sometérsele. En el caso de People v. Miller, 125 Cal. 46 (57 Pac. 771), dice la corte: ‘El jurado fué al sitio de los jurados con la opinión de que el acusado era culpable. Tal condi-ción de la mente del jurado era una absoluta incapacidad en la ley común. Bajo el Código Penal de este estado sólo una excepción de-clara el artículo 1076. El jurado estaba claramente incapacitado a menos que estuviera dentro de las disposiciones de la sección citada.’ Esto se dijo en vista del hecho posterior de que el jurado había de-clarado que podía actuar y actuaría honrada e imparcialmente y obedecería las instrucciones de la corte. En el caso de People v. Helm, 152 Cal. 536 (93 Pac. 101), la corte al discutir esta cuestión se expresó así: ‘Si no se hace constar que la opinión del jurado se funda enteramente en una u otra de las tres fuentes de informa-ción arriba citadas; si se demuestra que su creencia tiene su origen en cualquier otra fuente que no sea una de las tres enumeradas, él queda inmediatamente tan enteramente incapacitado bajo nuestro código como hubiera quedado en la ley común.’ ”
Pasa entonces la corte a decir en el caso de Biggins lo siguiente:
“El principio establecido por estas decisiones es que la abilidad del jurado para prescindir de la parcialidad actual que se ha de-mostrado existe en su mente es enteramente inmaterial, menos en el caso comprendido en la excepción especificada en el artículo 1076. Siendo necesaria la concurrencia de ambas condiciones para la ex-cepción la omisión en hacer que el jurado quede comprendido en ella es tan clara cuando la opinión que constituye la parcialidad o pre-juicio no es una opinión sobre el asunto o causa que ha de someterse como cuando aunque es sobre ese asunto o causa no se funda única-*681mente en una o más de las fuentes de información especificadas en la cláusula que constituye la excepción. Si no se cumple con ambas condiciones el jurado está incapacitado y ninguna declaración he-cha por el jurado de que él puede dejar a un lado el prejuicio y actuar honrada e imparcialmente hará desaparecer la incapacidad. Lombardi v. California St. Ry. Co., 124 Cal. 316 (57 Pac. 66); Naylor v. Metropolitan St. Ry. Co., 66 Kan. 407 (71 Pac. 835) ; Coughlin v. People, 144 Ill. 165, 176 (33 N.E. 1, 19 L.R.A. 57).”
De modo que la opinión formada por un jurado que le incapacitaría irremediablemente debe ser una formada fuera de las excepciones enumeradas en el artículo 227 del Código de Enjuiciamiento Criminal, supra. Sostengo, sin embargo, que en vista de los principios generales en favor de la co-rrección de la actuación de la corte inferior, que cuando los jurados recusados no fueron dispensados la presunción sería que la clase de opinión que todos o uno de ellos hubiera for-mado se debía a los informes de los periódicos, al rumor corriente u otra cosa semejante. Nada demostraría esto me-jor que el caso de People v. Riggins, donde la parcialidad actual del jurado se debía al conocimiento que tenía del jui-cio del acusado en un caso anterior y diferente y donde la impresión general había sido en California que él fue injus-tamente absuelto.
En el caso de Riggins la corte dijo que al hacerse el examen de un jurado sobre sus condiciones (voir .dire), la cuestión de si tuvo o nó verdadera parcialidad era una de hecho para ser resuelta por la corte sentenciadora por la prueba ante ella; que cuando la prueba era contradictoria sobre esa cuestión como cuando el jurado daba contestacio-nes contradictorias, la decisión de la corte sentenciadora so-bre la misma, como en cualquier otro caso de prueba contra-dictoria era concluyente para las cortes de apelación, citán-dose autoridades. Dado el silencio de los autos en este caso debió haberse llegado indiscutiblemente a la conclusión en vista de las manifestaciones de la corte que tal cuestión ha-bía surgido y se resolvió en contra de la recusación. El *682caso de People v. Lopes, 159 Cal. 11, es otro caso in pari materia. La corte dijo:
“Las manifestaciones de aquellos que ban sido llamados para cumplir deberes de jurados en este caso parecen enteramente típicas de aquéllas dadas durante la selección de un jurado en cualquier caso respecto al cual ba habido amplio comentario en los periódicos diarios. Casi toda persona llamada a formar jurado tenía una opi-nión de la culpabilidad del acusado, fundada en lo que había leído y algunas de ellas manifestaron que tal opinión requeriría prueba para borrarse. Cuando, sin embargo, se le sometía a la prueba de su competencia para, juzgar el caso por la prueba producida en el juicio y sin estar influidos por algunas otras consideraciones, cada una contestó que podía actuar y actuaría de ser elegida honrada e impareialmenté. Era el deber de la corte sentenciadora resolver el verdadero estado mental de cada miembro del panel que había sido interrogado en‘cuanto a sus condiciones para servir de jurado. Con frecuencia existe conflicto en diferentes partes de la declaración pres-tada durante el examen preliminar (voir dire) debido no siempre a la falta de sinceridad por parte de la persona examinada sino a su mal entendimiento de las preguntas hechas y de los deberes de un jurado hasta que tales deberes han sido explicados por la corte. Cuando ocurre tal conflicto la corte sentenciadora debe resolver de ser posible cuál de las contestaciones revela más fuertemente el es-tado mental del - propuesto jurado. En otras palabras, las cuestio-nes generalmente presentadas son aquellas de hecho y no de derecho. People v. Ryan, 152 Cal. 364, (92 Pac. 856); People v. Ochoa, 142 Cal. 274, (75 Pac. 847); People v. Flannelly, 128 Cal. 86, (60 Pac. 670); People v. Fredericks, 106 Cal. 559, (39 Pac. 944).”
Toda la corte en este caso, a virtud de la seguridad del abogado expresada en el acto de la vista, aceptó que las re-cusaciones perentorias del acusado quedaron agotadas. In-discutiblemente que este hecho debe aparecer de los autos. No estoy levantando ninguna cuestión en particular sobre esta- omisión como no sea para demostrar por qué estoy dis-cutiendo las recusaciones motivadas hasta tal punto, toda vez que si las recusaciones no habían quedado agotadas, no habría fundamento de error. Hubo varias otras cosas que los autos no mostraban.
*683Las partes transcritas de los interrogatorios a los jura-dos no indicaban que si dichos jurados tenían una opinión equivalente a un prejuicio dicha opinión era en favor o en contra del acusado. Este punto en particular lo menciono más porque esta corte está aparentemente indicando que cuando un jurado dice que ha formado una opinión que puede ser recusado por el acusado. La regla es que el ju-rado debe estar predispuesto contra la persona que lo re-cusa. De modo que el interrogatorio del jurado como ha sido descrito no demostraba ningún prejuicio en contra del acusado sino meramente que había formado una opinión en el caso. Por tanto era imperativo que los autos en apela-ción debieron haber sido más específicos.
California sostiene en el caso de Riggins, supra, que no es bastante que se recuse a un jurado por causa sino que debe especificarse la naturaleza de la recusación. Asimismo se sostiene en People v. Cochran, 61 Cal. 549. Nada como esto se hizo al parecer en este caso.
Mi objeto en singularizar estos defectos en los autos se debe a que creo que son una revelación parcial de la ver-dad real en el caso. En otras palabras, todos estos defec-tos en los autos indican casi inevitablemente el hecho de que los abogados no tenían verdaderas objeciones que hacer a los jurados propuestos y sólo estaban cumpliendo con su deber según lo entendían hacia los acusados al formular las objeciones. Si alguno de estos jurados en realidad de ver-dad hubiera tenido verdadero prejuicio, los distinguidos abo-gados de los acusados hubieran encontrado un medio para hacerlo constar en los autos.
Otra cosa se nota a través de casi todos los casos en los que se discute la formación de un jurado, o sea, que gene-ralmente debe acreditarse de algún modo que el jurado comb quedó definitivamente constituido en realidad tenía parcia-lidad o prejuicio; que algún jurado entró a formar parte teniendo prejuicio contra el acusado. Nada sabemos ni se nos ha acreditado respecto a que alguno de los jurados re-*684•clisados formó ciertamente parte del jurado que juzgó a Clemente o a Arroclio.
El fundamento principal de revocación en este caso, sin •embargo, era que el acusado fue apresuradamente llevado a .juicio, que su abogado no tuvo debido tiempo para preparar ■su defensa. Me parece que nadie dudará de que después de trabada la contienda litigiosa y no habiéndose fijado nin-gún término por el estatuto, que el momento para señalar el día del juicio se deja a la sana discreción de la corte sen-tenciadora.
El artículo 182 del Código de Enjuiciamiento Criminal prescribe que: “Después de presentada su alegación, tiene el acusado derecho a cinco días por lo menos para preparar su defensa.
Cualquier término concedido por la corte sentenciadora fuera de los cinco días es, por tanto, cuestión puramente de •discreción, y un abuso de esta discreción debe quedar clara-mente demostrado. Los abogados de los acusados tanto en ■el caso de Clemente como el de Arrocho nó expusieron- razo-nes especiales para que el término fuera ampliado como no sea el hecho de que había numerosos testigos, que el tiempo -de que los abogados habían podido disponer fué corto y que sus investigaciones encontraron hostilidad. En ningún mo-mento que no sea al hacer esta afirmación general, trataron los acusados de demostrar que la naturaleza de la defensa -era de tal carácter que se necesitaba más tiempo.
Esta corte cita varios casos de Louisiana. En el principal aparecía que la corte hubiera estado satisfecha si el jui-cio se hubiera pospuesto hasta la segunda semana del tér-mino. No' he comprobado si los términos de la corte de Louisiana empiezan en lunes o martes, pero la clara infe-rencia de la decisión de la corte es que si el caso hubiera sido señalado para el lunes de la siguiente semana la Corte Suprema de Louisiana no1 hubiera revocado por abuso de discreción. En otras palabras, de lunes a martes hay siete -días — precisamente lo que sucede en este caso. Por su-*685puesto, si el término en Louisiana comienza en martes, el posponer hasta el lunes siguiente sólo hubiera sido seis días. De modo que la posposición de siete días que tuvo lugar en este caso aparentemente hubiera satisfecho a la Corte. Su-prema de Louisiana. Esta corte también justifica su actua-ción apoyándose en lo que dijo la Corte Suprema de Louisiana más que en lo que hizo. La Corte Suprema de California, aunque censurando la prisa en ese caso, se negó a. revocar por el fundamento de que un caso era juzgado den-tro de cuatro días. En otras palabras, a pesar de lo que dijo resultaría que la Corte Suprema de California estaba consciente o inconcientemente siguiendo la regla, a 'saber,, que antes de que deba ser revocada la actuación de una. corte sentenciadora la corte de apelación debe estar conven-cida de que hubo abuso de discreción y que los autos deben mostrar esto.
Después de emitido el veredicto, los acusados solicitaron un nuevo juicio y en esta moción de nuevo juicio aunque-uno de los fundamentos para dejar sin efecto el veredicto, fué que los acusados no habían tenido amplio tiempo para preparar su defensa, sin embargo aquí los abogados vuelven a dejar de demostrar las razones particulares por las cuales no fué suficiente el término de siete días para celebrar el caso. Para esa fecha después que todos los testigos habían sido presentados los abogados debieron haber estado ente-rados suficientemente de la naturaleza de la defensa para indicar a la corte algunas de las razones por las cuales no-habían tenido tiempo antes los abogados. Uno de los fun-damentos alegados fué que los abogados en vista de sus ocu-paciones no tuvieron tiempo. Cuando la corte designa a un abogado para defender a un hombre sometido a' juicio de-pena capital, dicho abogado generalmente abandonará cual-quiera otra cosa que tenga que hacer a fin de defender a su cliente, y esto es lo que puede decirse que la ley espera que haga. Esto es generalmente lo que un abogado joven desig-*686nado para el caso liará, y si un abogado de más experiencia •no necesita tanto tiempo es debido a qne sn mayor expe-riencia le permitirá llegar a conclusiones más rápidamente. Seguramente que el becbo de que distinguidos abogados fue-ron en este caso designados para la defensa no es razón para darles más tiempo que el que se hubiera dado a un abogado más joven. Ellos necesitan menos tiempo, si acaso.
Las precedentes consideraciones podrían llevar a uno a pensar si el juez disidente no está insistiendo en una inter-pretación técnica de la ley. Un profano inteligente tal vez se sorprendería por qué estas reglas de ley deben desempe-ñar un papel si los acusados en realidad de verdad no tuvie-ron tiempo para preparar su defensa. ¿De qué modo en-tonces puede una corte de apelación juzgar si ha habido pre-mura indebida en la celebración del juicio de un caso? No tenemos ningún derecho a decir que ha habido tal indebida premura porque el abogado de un apelante lo diga. En contra de tal afirmación' tenemos la opinión imparcial del juez que conoció del caso y que resolvió, después de la de-bida consideración, que no había ninguna razón para pospo-ner el juicio. Digo “impareiaP’ toda vez que no existe la más leve indicación en los autos o en los alegatos de que el juez que celebró el caso estuviera predispuesto, aún cuando una de las presunciones más fuerte de la ley no existiera a su favor. El juez de distrito que preside un juicio es en realidad la persona que en una sociedad organizada ocupa el puesto más responsable. Su discreción se está invocando •casi a cada momento. La ley presume fuertemente, como he indicado, que sus resoluciones y sentencias son correctas hasta que se demuestre lo contrario. Por tanto, cualquiera que sea la garantía o protesta nada ayudará a un apelante ;a no ser que los hechos lo sostengan.
Cuando un abogado alega que una regla de ley es téc-nica probablemente quiere decir que la regla es adecuada en la mayoría de los casos, pero que está real o aparente-*687mente produciendo una injusticia en el caso particular. Des-provisto de toda la terminología de la ley, del ropaje habitual de la ley, para mí la escueta proposición es que para poder revocar la sentencia la corte debió haber estado con-vencida de que Arrocho y Clemente en realidad de verdad no tuvieron tiempo suficiente para preparar su defensa. Que sería mejor como regla dar a los acusados algún tiempo más, no afectaría el resultado. ¿Por qué, en verdad, como no sea para eludir la posible crítica, debe un juez sentenciador posponer un caso por más tiempo del que es necesario para preparar una defensa? Cuando la corte en marzo 11, 1924, •señaló el caso para el 18, si para el 16, por ejemplo, los abo-gados de los acusados, hubieran venido a la corte y hasta sin hacer una manifestación completa hubieran asegurado a la corte que estaban investigando cierto aspecto del asunto o indagando sobre la cordura de los acusados o el carácter o la veracidad de alguno de los testigos que declararon ante el gran jurado, yo personalmente no tengo ninguna duda de que el juez sentenciador o casi cualquier juez, especial-mente si él había designado a los abogados, hubiera conce-dido más tiempo.
■Cuando una corte establece la práctica que ha de seguirse, práctica en este caso fijada y no requerida por el estatuto, puede uno decir que generalmente es una práctica que ha de seguirse en casos importantes. Sin embargo, puede haber excepciones, y, como se indica generalmente, el tiempo que ha de concederse en exceso a los cinco días es cosa que in-cumbe a la sana discreción de la corte sentenciadora. Po-dría surgir un caso en que un acusado a quien se imputa un ■delito pudiera asiduamente solicitar una vindicación y desear un juicio inmediato, y la corte puede por supuesto, de con-formidad con el estatuto, celebrarle un juicio en cinco días a partir de su alegación de estar convencida que el proceso podía quedar listo en ese tiempo. Asimismo cuando el go-bierno en interés de la justicia pfiblica insist en un juicio *688rápido, la única cuestión es si el acusado puede estar listo en el tiempo especificado, en este caso siete días. Decir que generalmente debe concederse más tiempo debido a la prác-tica general es, a mi juicio, insistir en un tecnicismo, o sea que generalmente se concede más tiempo. No liay ninguna razón para conceder más tiempo si el acusado puede est&r listo en siete días-. No existe ninguna regla de ley de que deban concederse más de siete días. El estatuto dice “cinco días,” y en California el tiempo es ahora dos días. De modo que cualquier tiempo fuera de ese período queda pura-mente a la discreción de la corte. Un uso indebido de esa discreción debe entonces tener lugar. Digo “tener lugar” a sabiendas. Aunque la regla es que un abuso- de discreción, debe aparecer, puedo decir que dada la naturaleza del delito y de la prueba como fué realmente sometida no veo nada en la naturaleza del caso o en tal evidencia que no hubiera podido ser investigado dentro de siete días y estoy conven-cido de que tal investigación pudo haber tenido lugar sin consumir todo el tiempo dedos abogados. De modo que in-sistir en más tiempo aquí no sólo es insistir en un tecnicismo como lo he definido, sino inferir de la práctica ordinaria un tecnicismo no autorizado por la ley.
En el caso de Clemente también se hizo una objeción y excepción a la presentación de un testigo en el juicio que no había-sido incluido en la lista dél gran jurado. Aquí tam-bién la corte pudo haber evitado toda cuestión concediendo a los acusados, de ser necesario, algunas horas para refutar la declaración del testigo, pero este asunto cae también den-tro de la regla que se ha tratado de demostrar en esta opi-nión, o sea, que el abuso de discreción- debe probarse, y no se probó en este caso.
No estando. convencido de que haya habido algún error, me veo obligado a disentir.